Burgess, J.
This is an equitable proceeding by plaintiff against defendants to set aside certain deeds made by plaintiff to real property in said deeds described, upon the ground that he was insane at the time of their execution.
*502There was a judgment for defendants, from which plaintiff appealed to the Kansas City court of appeals. From that court the case was certified to this, because the title to real estate is involved.
Upon the trial, plaintiff offered in evidence a certified copy of the record of the county court of Buchanan county, Missouri, showing that he had on the thirteenth day of May, 1880, been adjudged insane by that court, which, upon objection of defendants, was excluded; but plaintiff saved no exception at the time to the adverse ruling, nor has he ever at any time filed a bill of exceptions herein.
It has been repeatedly held by this court, that the< action of the trial court on the admission and exclusion of evidence will not be reviewed on appeal where no-exceptions are saved at the time and made part of the-record by bill of exceptions. Bray v. Kremp, 113 Mo. 552; Harrison v. Bartlett, 51 Mo. 170; Miller v. Breneke, 83 Mo. 163. No bill of exceptions having been filed, there is nothing before this court for review'. The-judgment is affirmed.
All of this division concur.